           Case 3:18-cr-30051-MGM Document 133 Filed 12/11/19 Page 1 of 2



                                                             U.S. Department of Justice

                                                             Andrew E. Lelling
                                                             United States Attorney
                                                             District of Massachusetts

Main Reception: (413) 785-0235                               United States Courthouse
                                                             300 State Street
                                                             Suite 230
                                                             Springfield, Massachusetts 01105

                                                             December 11, 2019

BY ELECTRONIC MAIL
FILED VIA ECF WITHOUT ENCLOSURE

Shawn Allyn, Esq.
Allyn & Ball
480 Hampden Street
Holyoke, MA 01040
sallyn@allynandball.com

                    Re:          United States v. Gregg A. Bigda and Steven M. Vigneault
                                 Crim. No. 18-CR-30051-MGM

Dear Counsel:

       The government submits this letter as a supplement to its December 10, 2019 letter and in
response to your discovery letter dated November 27, 2019.

        After receiving your discovery letter, agents from the Federal Bureau of Investigation
(“FBI”) interviewed SPD Commissioner Cheryl Clapprood. Enclosed is a written report of that
interview, labeled with Bates number US014231, which contains the following relevant excerpt:

          Nobody from the FBI, nor from the United States Attorneys’ Office, ever told
          CLAPPROOD how to handle Officer LUKE COURNOYER’s employment or
          disciplinary status with the Springfield POLICE DEPARTMENT (SPD).
          CLAPPROOD stated that she was not instructed by the FBI nor by the United States
          Attorneys' Office to keep COURNOYER employed at SPD because
          COURNOYER was a federal witness. It was CLAPPROOD’s understanding that
          she had to “let things play out” in any related criminal investigation and/or
          prosecution before she took action on a pending internal investigation.

          If you have any questions, please do not hesitate to contact us at your convenience.
        Case 3:18-cr-30051-MGM Document 133 Filed 12/11/19 Page 2 of 2



                                                   Very truly yours,

                                                   ANDREW E. LELLING
                                                   United States Attorney

                                           By:     /s/ Deepika Bains Shukla
                                                   Deepika Bains Shukla
                                                   Assistant U.S. Attorney

                                           By:     /s/ Christopher Perras
                                                   Christopher Perras
                                                   Special Litigation Counsel
                                                   Department of Justice

Enclosure

cc with enclosure:   Matthew Thompson, Esq.
                     Butters Brazilian LLP
                     699 Boylston Street. 12th Floor
                     Boston, MA 02116




                                              2
